DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered. 
The applicant has not provided any arguments against the double patenting rejection.
	The applicant did not provide any meaningful analysis of the rejections based on 35 USC section 112.  The applicant’s amendments and arguments did not address the second enablement rejection.  The applicant’s amendments addressed the previously identified clarity issues with respect to claims 1 and 13 but not claim 14.  The applicant’s amendments have necessitated new 112 rejections.
The 101 and art rejections are withdrawn in view of the applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are just a broader set of the features claimed in the ‘482 patent.  The current claims do not feature any patentably distinct limitations.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 9-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without matching an IoT device signature to stored device signatures in order to obtain protocol information that is then offered to other IoT devices with the new function, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The “upon finding a matching other IoT device” limitation requires a match to be made by comparing signatures as described in paragraphs 51-54 of the specification.  The matching of the IoT device is clearly disclosed as different from the matching performed in the first limitation as described in paragraphs 49-54.  The applicant did not disclose that the new function can be offered without also providing the corresponding protocol information with the new function.  Without the protocol information obtained from the discovery engine the new function itself would be useless, because it is only defined as an attribute describing a new function.  The protocol information is necessary in order to make the offer viable.

Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claims 1 and 13 recite the following limitation:
offering, by the IoT hub, to an other IoT device connected to the IoT hub, a usage of a new function, wherein the other IoT device receives an upgrade in function.

The following is paragraphs 53 and 54 from the applicant’s specification:
[0053] Additionally, the method 100 comprises, as part of the function of the IoT hub, comparing, 116, the new function with functions of other IoT devices connected to the IoT hub. Also this is done based on the related attributes, i.e., functions of the IoT devices. 
[0054] Last but not least, the method 100 comprises, upon finding a matching other IoT device, offering, 118, to the other IoT device connecting, 120, to the discovered IoT device a usage of the new function and the protocol information. Thereby, the functions of already existing IoT devices may be enhanced and extended (function cross-usage).

The applicant only disclosed that a new function is offered upon finding a matching other IoT device that has functions that are compared to the new function.  The applicant’s original disclosure did not contemplate the scope of offering the new function to any other device.  The original disclosure only contemplated offering new functions to IoT devices that were a match for the comparison 116.  The applicant is now claiming a scope that was not possessed in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Paragraphs 53 and 54 of the specification make it clear that the offer is only made upon finding a match between the new function and other functions of other devices by the IoT hub.  Claim 3 actually performs this feature.
Claim 4 recites the limitation "the method according to claim 2" in in its preamble.  There is insufficient antecedent basis for this limitation in the claim.  There is no longer a claim 2.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear if the IoT hub in the final limitation is the IoT hub referred to in the first or second limitation or whether those two IoT hubs are supposed to be the same.
Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim does not perform a match of IoT devices that would trigger the condition “upon finding a matching other IoT device”.  The previous limitation only derives new functions.  There is no claimed comparison of IoT devices.



Prior Art
	The prior art was not found to teach or suggest the applicant’s invention.  The previous applied Fransen reference did not teach an IoT hub offering new function that was derived based on device response pattern matching and offering such a function by the IoT hub to another IoT device.  Shoppmeler did not suggest this concept either.  The claims are not indicated as allowable because they leave out key details from the disclosure as indicated by the 112 rejections.

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 features the elements that are noted as deficient from keeping the claims from adequately claiming the applicant’s invention.  The applicant must note that claim 3 needs to be incorporated in a coherent fashion according to the order of steps disclosed.  Just putting claim 3 on the end of the independent claims will cause more 112 rejections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442